Exhibit 10.3

WAIVER

This Waiver, dated effective January 26, 2012 (the “Waiver”), waives certain
rights of                  (the “Participant”) under certain performance unit
agreements (as amended, the “Agreements”) that memorialize grants of Performance
Units to Participant by NuStar GP, LLC, a Delaware limited liability company
(the “Company”). Capitalized terms not otherwise defined in this Waiver shall
have the meaning specified in the Agreements or the Plan. In the event of a
conflict between the Waiver, the Agreements and the Plan, the Waiver will
supersede the Agreements and the Plan, and the Agreements will supersede the
Plan.

RECITALS

WHEREAS, the grants in the Agreements were made pursuant to and subject to the
provisions of the Company’s Third Amended and Restated 2000 Long-Term Incentive
Plan (as the same may be amended, the “Plan”);

WHEREAS, NuStar Energy L.P. was ranked in the 4th Quartile for the Performance
Period ending December 31, 2011 (the “2011 Performance Period”), which resulted
in Participant receiving no Performance Units eligible for vesting during such
period;

WHEREAS, under the terms of the Agreements, any Performance Units not received
by Participant as a result of this ranking in the 4th Quartile (such units, the
“Carryforward Units”) will carry forward for one more Performance Period and up
to 100% of the Carryforward Units may be awarded based on NuStar Energy L.P.’s
TUR during the Performance Period ending December 31, 2012; and

WHEREAS, the Participant wishes to waive all of his or her rights under the
Agreements to receive any of the Carryforward Units.

WAIVER

For consideration, the sufficiency of which is hereby acknowledged, Participant
hereby waives any and all rights Participant may have to receive, as well as any
other rights with regard thereto, the Carryforward Units.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Participant has caused this Waiver to be duly executed as of
the date first written above.

 

                          , Participant

 

ACKNOWLEDGED AND AGREED

 

NUSTAR GP, LLC

By:      

Curtis V. Anastasio

President and Chief Executive Officer

 